DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per preliminary amendment dated 4/4/19, claims 1-15 are currently pending in the application.

Applicant’s election without traverse of Group I invention (claims 1-11) in the reply filed on 11/9/20 is acknowledged. Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Objections
Claims 1, 2, 5-7 are objected to for the following:
Claim 1, 2, 5-7 recite the phrase “vinyl cyan-based monomer” in the body of the claim. Although the phrase does not rise to the level of indefiniteness under 112(b) in light of the specification which discloses the following,

    PNG
    media_image1.png
    230
    846
    media_image1.png
    Greyscale

the claim limitation should be amended for completion and to clarify that the vinyl cyan-based monomers are vinyl monomers with a cyano group (cyan is not an organic group).
	In claim 7, the term “themaleimide” should be amended to recite “the maleimide”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 4,618,663) in view of Kang et al. (WO2016/175423 A1)
At the outset, it is noted that WO2016/175423 A1 is relied upon for date purposes. US 9,777,088 B2 is treated as its English equivalent and referred to in the body of this rejection.
Nakagawa teaches a process for preparing copolymers from a monomer mixture comprising 10 to 80 % by wt. of -methylstyrene, 5 to 50% by weight of acrylonitrile (reads on vinyl cyan-based monomer) and 0 to 70% by weight of at least one of styrene, methyl methacrylate (reads on (meth)acrylate-based monomer), vinyl toluene and t-butylstyrene, in the presence of a difunctional organic peroxide as an initiator at a temperature of 80 o to 120 oC (Ab., col. 2, lines 3-13ref. claim 1). Working Example 1 is drawn a copolymer prepared from 50 parts by wt. of -methylstyrene, 30 parts by wt. of acrylonitrile and 20 parts by wt. of styrene.

At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
With regard to (1), Nakagawa teaches an overlapping range for the amounts of -methylstyrene, acrylonitrile and methyl methacrylate. Given the generic teaching on suitable ranges, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare copolymers comprising styrene, acrylonitrile and methlmethacrylate in any amount within the disclosed range, including in amounts that fall within the claimed range, with a reasonable expectation of success. For instance, it would have been obvious to a skilled artisan to include 20 parts by wt. of methyl methcrylate in lieu of styrene, based on their functional equivalence, in working Example 1, i.e. monomeric amounts that fall within the scope of claims 1, 2, 8-10.
With regard to (2), Nakagawa teaches bulk polymerization process. Secondary reference to Kang concerns styrene-acrylonitrile resins, prepared by a bulk polymerization process, and further comprising removal of unreacted monomers and a solvent by volatilization at 25 torr or less, for providing resins with low oligomer content and high heat resistance. Given that the present disclosure prescribes similar process conditions for volatilization following the bulk polymerization process, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to subject Nakagawa’s polymerized copolymer to volatilization at 25 torr or less and reduce residual monomer content and disadvantages thereof (col. 3, line 50-col. 4, line 46), and reasonably expect volatilization under very low pressures to provide for a low residual monomer content as in the claimed invention, absent evidence to the contrary. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
With regard to claim 3, Kang teaches styrene acrylonitrile resin having a weight average molecular wt. of 79,000 g/mol or more to 95,000 g/mole as proving for good balance between impact resistance and heat resistance (col. 3, lines 40-44). Therefore, it would have been obvious to tailor Nakagawa’s styrene acrylonitrile copolymers to provide for such advantages.

Claims 4-7, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 4,618,663) in view of Kang et al. (WO2016/175423 A1) and Heo et al. (US 2015/0376316 A1).
The discussions with regard to Nakagawa and Kang above in paragraph 6 are incorporated herein by reference.
The combination of cited references fails to teach a copolymer comprising a maleimide-based monomer units as in the claimed invention. However, Heo teaches copolymers comprising alkyl-styrenic monomers, [0051-0054], unsaturated nitrile monomers [0040], and including maleimide-based monomers in an amount 5-35 wt.% of total wt. of the monomer mixture, so as to provide for improved heat resistance and/or enhance heat deformation temperature, processability and improved reactivity [0045-0049]. Thus, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include any amount of maleimide monomer in Nakagawa’s copolymers, including in amounts that fall with the claimed range, so as to provide for advantages taught in Heo. For instance, Nakagawa teaches a copolymer prepared from 50 parts by wt. of  -methylstyrene, 30 parts by wt. of acrylonitrile and 20 parts by wt. of styrene (Example 1) and also teaches functional equivalence of styrene and MMA (Ab., Ref. claim 1). Secondary reference to Heo prescribes maleimide-based monomers in an amount 5-35 wt.% of total wt. of the monomer mixture so as to provide for disclosed advantages, thereby obviating copolymers comprising -methylstyrene, acrylonitrile and methylmethacrylate and maleimide monomer in amounts as in the claimed range (claims 4 and 5). Additionally, the general disclosure to Nakagawa teaches copolymers prepared from 10 to 80 % by wt. of  -methylstyrene, 5 to 50% by weight of acrylonitrile (reads on vinyl cyan-based monomer) and 0 to 70% by weight of at least one member selected from the group consisting of styrene, methyl methacrylate (reads on (meth)acrylate-based monomer), vinyl toluene and t-butylstyrene, and in combination with Heo’s maleimide-based monomers in an amount 5-35 wt.% of total wt. of the monomer mixture, obviates the ranges recited claims 6 and 7.
With regard to claim 11, Heo teaches monomers within the scope of claimed invention [0047].

Claims 1-6, 8-11 Seo et al. are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (KR20100051368 A Machine Translation) in view of Kang et al. (WO2016/175423 A1).
As noted, above in paragraph 6, WO2016/175423 A1 is relied upon for date purposes. US 9,777,088 B2 is treated as its English equivalent and referred to in the body of this rejection.
Seo teaches a copolymer comprising 10 through 30 wt% of N-substituted maleimide monomer, 10 through 30 wt% of -alkylstyrene monomer (read on alkyl styrene-based monomer), 5 through 25 wt% of aromatic vinyl monomer, 20 through 30 wt% of unsaturated nitrile monomer (read on vinyl cyan-based monomer), and 5 though 20 wt% of acrylic monomer, such as methyl methacylate, ethylmethacrylate, methyl acrylate, ethyl acrylate etc. (read on (meth)acrylate-based monomer) [14-19]. The reference teaches consecutively polymerizing the monomer mixture put into in the polymerization bath and the step of transferring the polymer and mixture to the devolatilizer and the unreacted monomers and solvent therefrom [23].
The prior art fails to teach copolymers (1) comprising monomers within claimed range and (2) having claimed residual monomer content.
With regard to (1), Seo teaches overlapping ranges for alkyl styrene-based monomer (10-30 wt.%), vinyl cyan-based monomer (5-25 wt.%) and (meth)acrylate-based monomer (5-20 wt.%). Thus, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare copolymers comprising monomers in the overlapping range, i.e. 20-30 wt.% alkyl styrene-based monomer, 20-30 wt.% vinyl cyan-based monomer and 15-20 wt.% meth)acrylate-based monomer (i.e. within the scope of claims 1 and 2) with a reasonable expectation of success. As stated above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
With regard to (2), Kang teaches a method of preparing heat resistant styrene acrylonitrile resins which provide for improved polymerization conversion rate and provide for excellent chemical resistance and superior mechanical properties (col. 1, line 65-col. 2, line 49), by bulk polymerization and subjecting the resultant resin to volatilization at 200 to 250oC at 25 torr or less after the polymerization so as to remove unreacted monomers and eliminate disadvantages thereof (col. 3, line 50-col. 4, line 46). Given the teaching in Kang on process conditions to remove residual monomers, given that the present application relies on similar process conditions to reduce residual monomer content, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare Seo’s copolymers and subject them to volatilization at 200 to 250oC at 25 torr or less, and reasonably expect the volatilization at very low pressures to provide for a very low residual monomer content as in the claimed invention (claims 1 and 2), absent evidence to the contrary. As stated above, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons.
With regard to claim 3, Seo teaches a wt. average molecular wt. which encompasses the claimed range (ref. claim 8).
With regard to claim 4-6, Seo teaches 10 through 30 wt% of N-substituted maleimide monomer.
With regard to claim 8, Seo teaches α -methylstyrene, α -ethylstyrene and methyl α –methylstyrene (ref. claim).
With regard to claim 9, Seo teaches methylmethacrylate, methyl acrylate, ethyl acrylate, ethylmethacrylate, propyl acrylate and propyl methacrylate (ref. claim 7).
With regard to claim 10, Seo teaches acrylonitrile, methacrylonitrile, ethacrylonitrile, phenylacrylonitrile, α - chloro acrylonitrile and mixtures thereof (ref. claim 6).
With regard to claim 11, Seo teaches N-phenylmaleimide, maleimide, N-methylmaleimide, N-ethylmaleimide, N- propylmaleimide, N- isopropylmaleimide, N-butylmaleimide, N- isobutyl maleimide, N-t- butylmaleimide etc. (ref. claim 3).

Claims 1, 2, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR 10-2006-0101574 A, Machine Translation).
Choi teaches alpha-methylstyrene-acrylonitrile-methylmethcarylate copolymer prepared from 65 through 70 parts by wt. alpha methylstyrene (reads on alkyl styrene-based monomer), 25 through 30 parts by wt. acrylonitrile (reads on vinyl cyan-based monomer) and 5 through 10 parts by wt. methylmethacrylate (reads on (meth)acrylate based monomer) by mass polymerization [25, 36], wherein the polymer made has a residual monomer level at less than 3000 ppm [49].
The prior art fails to disclose a copolymer comprising monomers within the claimed range, and having a residual monomer content as in the claimed invention. However, given the generic teaching on suitable ranges, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare a copolymer comprising 65 wt.% alpha methylstyrene, 25 wt.% acrylonitrile and 10 wt.% MMA with a reasonable expectation of success, thereby obviating the monomers and ranges as recited in claims 1, 2, 8-10. Additionally, although the reference teaches the process as providing for a residual monomer content of less than 3000 ppm, which encompasses the claimed upper limit, the burden is shifted to Applicant’s to establish that the disclosed process does not provide for claimed residual monomer content, because the office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Westeppe et al. (US 5,010,138) teaches a thermoplastic interpolymers comprising a terpolymer of styrene or alpha-methyl styrene (35-89 wt.%) /acrylonitrile (10 50 wt.%) / tert.-butyl (meth)acrylate (1 to 15 wt.%). Kondo (US 4,877,833) teaches a copolymer (I) comprising maleimide emonomer (A), an aromatic vinyl monomer (B), an unsaturated nitrile monomer (C), and optionally at least one other monomer (D). Sue et al. (US 5,489,657) teaches maleimide copolymers having low level of residual maleimide monomers. Craig et al. (US 6,211,331 B1) teaches polymer devolatilization apparatus for providing styrene polymers with low residual styrene monomer content. 
Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762